Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NON FINAL ACTION

Amendment Entry
Applicant’s response to the Non-Final Action mailed 9/22/21 is acknowledged (paper filed 12/22/21). In the amendment filed therein claims 1 and 27 were modified. Claim 2 was canceled without prejudice or disclaimer. 
Claims 6-9, 14-18, 20-22, and 28-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/14/20. 
3.	Currently claims 1, 3-5, 10-13, 19, 23-27, and 30 are under consideration. 
4. 	Rejections and/or objections of record not reiterated herein have been withdrawn.
NEW GROUNDS OF REJECTIONS
Please Note: With regard to US Patent #10,866,242 (issued 12/15/20) the safe harbor provision of 35 U.S.C. § 121 against double patenting rejection does not apply in this case because the parent case was not pending at the time the instant application was filed (17/215,923 filed on 3/29/21).  Thus, it is not a true Divisional of the parent case.   


Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



A.	Claims 1, 4, 5, 10, 23, 24, 26, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hajipour et al. (Biomater. Sci., 2014, 2, 1210-1221) in view of Walkey, et al. (ACS Nano, 2014, 8, 2439-2455) and Farokhzad et al. (US Patent No. 10,866,242 B2).
Hajipour incubated two different nanoparticles (“NPs”) (polystyrene and silica — having surfaces with different physicochemical properties) with plasma from human subjects with different diseases and determined a pattern of binding proteins that varied in a “personalized protein corona’ (“PPC) manner correlated with the type of disease (abstract). Hajipour teaches that “we found that changes in plasma protein concentrations and structures (mediated by different disease states) affect the formation of the protein corona on a NP” (p. 1219). Hajipour defines a biomolecule fingerprint representative of the proteins that bind to the NPs and associates the fingerprint with the biological state — i.e. Fig. 2 SDS-PAGE of plasma proteins obtained from polystyrene and silica associated with breast cancer vs. healthy (the proteins are separated from the particles). Hajipour teaches identification of the proteins at 3.1.3 (page 1214) including albumin. 
Hajipour et al. do not specifically teach the measurement of the biomolecule fingerprint by mass spectrometry (a method taught by the disclosure to measure a broad dynamic range of at least 6 magnitude – see section 00176).

“The protein corona fingerprinting strategy can be extended to predict the association of nanoparticles with other physiologically relevant cell types, such as endothelial cells, macrophages, and hepatocytes. Since nanoparticle--cell interactions determine downstream cellular responses, the protein corona finger print may also predict the activation of intracellular signaling cascades, cytokine secretion, gene expression, toxicity, and, by extension, in vivo pharmacokinetics, biodistribution, and organ response, Provided the appropriate models have been established, it is theoretically possible to predict multiple biological interactions and responses from a single characterization of the protein corona fingerprint. Moreover, since a protein corona forms around silica, metal oxide, lipid, and polymer nanoparticles, protein corona fingerprinting is applicable across nanoparticle classes,”
Thus, one of ordinary skill in the art following the teaching of Hajipour would reasonably consider applying the teaching of Walkey and utilize the well-known technique of characterizing proteins using mass spectrometry. 
One of ordinary skill in the art would have a reasonable expectation of success in combining the references and arriving at the claimed invention because the prior art references both relate to the application of protein corona analysis in biological systems. Therefore, claims 1, 2, 4, 5, 10, 13, 23, 24, 26, and 30 are prima facie obvious.

Because utilizing well-known mass spectrometry, NPs, and classification techniques is routinely used in methods similar to those claimed here, the application of the same technique would be obvious.
Although Hajipour et al. (Biomater. Sci., 2014, 2, 1210-1221) in view of Walkey, et al. (ACS Nano, 2014, 8, 2439-2455) teach mass spectrometry procedures they do not specifically recite the utility of an instrument to measure concentrations across a dynamic range of at least 6 orders of magnitude. 
Farokhzad et al. disclose a sensor array that has a sensitivity and dynamic range of ten (10) orders of magnitude; allowing for protein detections in mass-spectrometry approaches. This novel sensor array has the ability to sample a greater dynamic range than has previously been achievable. The present sensor array allows for detection and determination of low abundant and rare proteins that we not previously able to be detected. See column 20 lines 20-32.
Additionally Farokhzad et al. disclose that their sensor array has the ability to detect proteins over ten order of magnitude which is a higher sensitivity than any previously described methods. The uniqueness of the present sensor array is found in the ability of the array to detect proteins regardless of the level of concentration within the sample. 

It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the instant invention to employ the sensor array that measures at least 6 orders of magnitude as exemplified by Farokhzad et al. in the methods of Hajipour et al. in view of Walkey et al. because Farokhzad et al. taught that blood plasma contains several thousands of different proteins with twelve orders of magnitude differences in the concentrations of these proteins. And their sensor array is able to detect changes within these blood samples over time or over disease states of the subject. Column 20 lines 33-45.
One of ordinary skill in the art would have been motivated to employ the sensor array of Farokhzad et al. for early disease detection and treatment. 

B.	Claims 3, 11, 12, 13, 19, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hajipour et al. (Biomater. Sci., 2014, 2, 1210-1221) in view of Walkey, et al. (ACS Nano, 2014, 8, 2439-2455) and Farokhzad et al. (US Patent No. 10,866,242 B2) and further in view of Hadjidemetriou et al. (Vol.9, No.8, pages 8142-8156, 2015).
Please see Hajipour et al. in view of Walkey et al. and Farokhzad et al. (US Patent No. 10,866,242 B2) as set forth above. 
Hajipour et al. in view of Walkey et al. and Farokhzad et al. (US Patent No. 10,866,242 B2) do not specifically teach functionalizing the particles to measure proteins at concentrations > 1mg/ml and <10ng/ml, measuring ratios and coronas at least 15nm thick. 
However, Hadjidemetrious et al. disclose that PEG coating had a minor effect on the molecular consistency of the protein coronas. The targeted liposome systems that contained a full IgG MoAb at the distal end of the PEG chains led to corona formation of higher total protein content. And the association of more proteins onto the surface of NPs in the presence of large molecular weight biological targeting ligands may also be relevant to other clinically used targeted, PEGylated constructs. See page 8152 2nd column, 1st paragraph. 
In vivo protein corona formed onto intravenously injected, clinically used liposomes, based on the composition of the PEGylated liposomal formulation that constitutes the anticancer agent Doxil. 

 in vivo protein corona was determined after the recovery of the liposomes from the blood circulation of CD-1 mice 10 min postinjection (claim 13). In comparison, in vitro protein corona was formed by the incubation of liposomes in CD-1 mouse plasma. The in vivo and in vitro formed protein coronas were compared in terms of morphology, composition and cellular internalization. The protein coronas on bare (non-PEGylated) and monoclonal antibody (IgG) targeted liposomes of the same lipid composition were also comparatively investigated. A network of linear fibrillary structures constituted the in vitro formed protein corona, whereas the in vivo corona had a different morphology but did not appear to coat the liposome surface entirely. Even though the total amount of protein attached on circulating liposomes correlated with that observed from in vitro incubations, the variety of molecular species in the in vivo corona were considerably wider. Both in vitro and in vivo formed protein coronas were found to significantly reduce receptor binding and cellular internalization of antibody-conjugated liposomes; however, the in vivo corona formation did not lead to complete ablation of their targeting capability. See abstract.
With respect to proteins at concentrations > 1mg/ml and <10ng/ml, measuring ratios, and coronas at least 15nm thick; these limitations are found at least in figures 1, 2, and 5. 




prima facie obvious to one of ordinary skill in the art at the effective filing date of the instant invention to include the PEG functionalized nanoparticles taught by Hadjidemetriou et al. in the method of Hajipour et al. in view of Walkey et al. and Farokhzad et al. (US Patent No. 10,866,242 B2) because Hadjidemetriou et al. demonstrated that PEG coating had a minor effect on the molecular consistency of the protein coronas. 
The targeted liposome systems that contained a full IgG MoAb at the distal end of the PEG chains led to corona formation of higher total protein content. 
One skilled in the art would have been motivated to employ the functionalized PEG particles in order to achieve in vitro and/or in vivo NP’s for protein analyzes and treatment. See Hadjidemetriou et al. abstract.
Response to Arguments
	Applicant contends that the cited references do not teach or suggest a “dynamic range comprising at least 6 orders of magnitude”. US Patent No. 10/866,242 has been added to teach the limitation.

Please Note: Examiner was unable to ascertain if the present claims were previously restricted in previous applications cited in the Obviousness Double Patenting rejections herein. Applicant is invited to show support of any restriction requirements that would invalidate the instant ODP rejections.



Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn to a methods of assaying biological samples wherein a plurality of particles with formed coronas are measured. The coronas are analyzed and employed to identify protein fingerprinting. 
Therefore, the claims in US Patent #10,866,242 encompass the instantly claimed invention. 
Response to Arguments
	Applicant has requested that the rejection is held in abeyance. Accordingly the rejection in maintained. 

8.	For reasons aforementioned, no claims are allowed.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
Remsen 
571-272-0816
2/7/22

/LISA V COOK/Primary Examiner, Art Unit 1642